Citation Nr: 9914806	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  97-19 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a liver disorder, 
to include hepatitis and cirrhosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to January 
1972.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the St. 
Petersburg, Florida , Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for both hearing loss and for hepatitis.  


FINDINGS OF FACT

1.  There is no evidence that a hearing loss disability, as 
defined for VA purposes, is currently manifested.

2.  A notation of "hepatitis-1969" was made on the April 
1970 report of medical history, which was completed at the 
time of the veteran's induction into active service.  

3.  Hepatitis, which pre-existed the veteran's period of 
active service, did not worsen in severity and was not 
permanently aggravated therein. 

4.  The evidence does not suggest that the current diagnosis 
of cirrhosis of the liver, which is first shown by the record 
in 1995, is etiologically related to the veteran's period of 
active service.  



CONCLUSIONS OF LAW

1.  The claim for service connection for hearing loss is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp.1998), 
38 C.F.R. §§ 3.303, 3.385 (1998).  

2.  Hepatitis clearly and unmistakably pre-existed the 
veteran's period of active service, and the presumption of 
soundness at entrance into service is rebutted.  38 U.S.C.A. 
§§ 1111, 1131, 5107(a) (West 1991).
 
3.  A liver disorder, to include hepatitis and cirrhosis, was 
not incurred in or aggravated by the veteran's period of 
active duty.  38 U.S.C.A. § 1110, 1131, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for hearing loss

Initially, the Board notes that in a July 1997 statement in 
support of his appeal, the veteran indicated that he wished 
to cancel his hearing loss appeal.  Thereafter, however, the 
veteran continued to indicate his disagreement with the 
denial of service connection for hearing loss and testimony 
was taken as to this issue at the time of the personal 
hearing conducted in November 1998.  On appeal, therefore, 
the Board has accepted jurisdiction of this claim in order to 
avoid prejudice.  

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disability 
incurred in or aggravated by service.  For certain 
disabilities, including hearing loss, service connection is 
warranted where the disability is manifested to a compensable 
degree within one year following the veteran's discharge from 
active duty, based on application of the provisions 
pertaining to service connection on a presumptive basis, as 
found in 38 C.F.R. § 3.309 (1998).  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998). 

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  


Medical Evidence

The report of the veteran's April 1970 enlistment examination 
shows that his ears were clinically evaluated as normal.  On 
audiometry examination, puretone auditory thresholds were 
recorded as 0, 0, 0, 0, 0, and 0 decibels (dB) at frequencies 
of 500, 1000, 2000, 3000, 4000, and 6000 Hertz (Hz), 
respectively.  In the left ear, pure tone auditory thresholds 
were recorded as 15, 0, 0, 0, 0, and 20 dB at frequencies of 
500, 1000, 2000, 3000, 4000 and 6000 Hz, respectively.  On 
the April 1970 report of medical history, the veteran 
indicated that he did not have and had not ever had ear, 
nose, or throat trouble or hearing loss.  

The report of the veteran's January 1972 separation 
examination shows that his ears were clinically evaluated as 
normal.  On audiometry examination, puretone thresholds were 
recorded as 5, 5, 5, and 5 dB at frequencies of 500, 1000, 
2000, and 4000 Hz, respectively, in both the left ear and the 
right ear.  On the January 1972 report of medical history, 
the veteran indicated that he had never had and did not now 
have ear, nose, or throat trouble or hearing loss.  

In a VA Form 9 (substantive appeal), dated May 1997, the 
veteran indicated that it was his contention that service 
connection is warranted for hearing loss, as a result of his 
combat duty while stationed in Vietnam.  The veteran stated 
that his hearing loss should be service-connected because he 
had not been in or around heavy equipment or other loud noise 
which injured his hearing either prior to or subsequent to 
his military career.  

In November 1998, the veteran was afforded a hearing before a 
hearing officer at the St. Petersburg RO.  He testified that 
he was exposed to traumatic noise from the firing of mortars 
during his active military service.  According to the 
veteran, he was not afforded any hearing protection during 
that time, and he was ridiculed for asking for it.  He stated 
that he was participating in advanced individual training at 
Fort Jackson, in South Carolina, at the time of this 
exposure, and he first experienced problems with his hearing 
the first time he dropped a round down the tube.  The veteran 
reported that following this incident, he had a lot of pain 
in his head and he couldn't hear for about a week.  With 
regard to a current hearing evaluation, the veteran indicated 
that no doctor had identified his current hearing condition 
as due to noise exposure while in service, as he had been 
waiting for a consult at the hearing clinic at the 
Gainesville VAMC for at least a year and a half.  

The veteran further testified that he did not recall any 
bleeding from his ears at the time of his noise exposure.  He 
also reported having constant ear infections since his time 
in service.  He also stated that while he was on active duty, 
he had to go tot he dispensary to receive treatment for an 
infection in his ear.  


Analysis

As noted, the veteran must submit evidence of a well grounded 
claim.  In order for a claim to be well grounded, there must 
be (1) competent evidence of a current disability as provided 
by a medical diagnosis, (2) evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus, or link, between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).

Having reviewed the evidence of record, the Board has 
concluded that the veteran has failed to submit evidence of a 
well grounded claim for service connection for hearing loss.  
Specifically, there is no medical evidence which demonstrates 
that a hearing disability, as defined for VA purposes, is 
currently manifested.  In order to warrant a grant of service 
connection, a claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet.App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1995) (absent "proof of a present disability there can be 
no valid claim").

In this case, the veteran has not presented any evidence 
which shows that he has a hearing impairment which qualifies 
as a disability according to the pertinent VA regulations.  
Thus, there is no documented medical evidence of a hearing 
disability for which service connection may be granted.  As 
there is no evidence showing that a hearing loss disability 
is currently manifested, the requirements for a well grounded 
claim have not been satisfied.  Accordingly, the claim for 
service connection for hearing loss is denied.  

Although it is the veteran's contention that he has a hearing 
loss which is related to noise exposure during his period of 
active service , as a layman the appellant is not competent 
to offer opinions on medical diagnoses or causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded. Grottveitt v. Brown, 5 Vet. 
App. 91, 93 (1993).

The Board notes that at the time of his personal hearing, the 
veteran indicated that he not yet undergone a medical 
evaluation, as he was awaiting a consultation at the VA 
hearing clinic.  The veteran is reminded that he may reopen 
his claim by submission of new and material evidence, at such 
time as additional medical records become available.  


Service connection for a liver disorder

The report of the veteran's April 1970 enlistment examination 
is negative for physical findings relative to hepatitis.  On 
the April 1970 report of medical history, taken at the time 
of induction, a notation of "hepatitis-1969" was made, 
along with a notation of "not considered disabling."  The 
veteran also indicated a history of jaundice.  

Nursing notes, dated in November 1970, show that the veteran 
was admitted ambulatory from air evac with a diagnosis of 
hepatitis.  A November 1970 clinical record sheet shows a 
diagnosis of hepatitis, probable serum.  Records of doctor's 
orders, dated in November 1970, show that the veteran was on 
hepatitis precautions.  

A December 1970 clinical record cover sheet indicates a 
diagnosis of hepatitis, infectious, and a notation of "LD-
yes" was made.  The report shows that the veteran had been 
hospitalized for a period of 25 days, and he was temporarily 
on restricted duty due to the hepatitis diagnosis.  Under the 
heading "admission notes," an indication of "no evidence 
of A or N" was made.  

A notation of "Fort Gordon, Georgia, November-December 1970, 
hepatitis," was made on the January 1972 report of medical 
history, which was completed at the time of separation.  The 
separation examination report shows no findings relevant to 
hepatitis.  

Post-service VA medical records, dated in 1996, show that the 
veteran has been followed by VA for treatment of hepatitis B 
and hepatitis C, as well as cirrhosis of the liver.  

In a July 1996 statement, the Chief of the Gastroenterology 
Section at the Gainesville VAMC indicated that the veteran 
was undergoing interferon therapy as treatment for Hepatitis 
C.  The VA physician indicated that interferon therapy is a 
subcutaneous injection three times a week for 6-12 months.  
It was further noted that the veteran's prognosis was for a 
20-25 percent possibility of going into a sustained remission 
from Hepatitis C with improvement of his symptoms and 
decreased inflammation of his liver.  The VA physician also 
indicated that while on interferon therapy, the veteran would 
be required to have monthly blood work to monitor certain 
blood parameters that can be modified by interferon.   

The record includes lay statements from the veteran's 
brother, sister, and mother.  The veteran's brother indicated 
that the veteran went to Vietnam in August 1970, and 
approximately 90 days later he was medivaced from Vietnam to 
Fort Gordon, Georgia, suffering from hepatitis.  The 
veteran's sister indicated that the veteran was in the U.S. 
Army in Vietnam in 1970, and when they returned him to the 
United States a short time later, he had hepatitis.  The 
veteran's mother stated that her son went to Vietnam in 
August 1970 and returned to Ft. Gordon, Georgia, 
approximately 90 days later because of hepatitis, after which 
he stayed in the hospital at Fort Gordon for about a month.  

In a VA Form 9 (substantive appeal), dated May 1997, the 
veteran indicated that he was medivaced out of Vietnam due to 
Hepatitis C.  He stated that he fully admitted that prior to 
entry on active duty, he was diagnosed with Hepatitis B.  The 
veteran indicated that while stationed in Vietnam, he was 
diagnosed with "non-A" or "non-B" hepatitis.  The veteran 
also stated that he was treated for hepatitis at the VAMC in 
San Diego within one year of his discharge.    

Pursuant to an August 1997 rating action, entitlement to 
nonservice-connected pension benefits was granted.  

By letter dated June 1998, the veteran's VA physician 
provided additional information regarding the status of the 
veteran's liver disorder.  It was noted that the veteran had 
Hepatitis C and was previously documented to have cirrhosis 
with active hepatitis per liver biopsy in October 1995.  His 
overall liver status had improved in the past 2 years with 
cessation of alcohol and the start of interferon therapy that 
was ongoing.  Despite improvement, chronic fatigue associated 
with his liver disease was ongoing and had been exacerbated 
by the use of interferon.  With this worsening fatigue, the 
veteran had been debilitated and unable to work.  It was 
noted that he had also reported decreased mental alertness 
and ability to concentrate.  

In a September 1998 letter to the Social Security 
Administration, Stephan A. Bart, M.D., indicated that he had 
seen the veteran in his office on September 29, 1998.  In Dr. 
Bart's opinion, the veteran was completely disabled secondary 
to his severe multiple medical problems, including, but not 
limited to:  1.  chronic active Hepatitis B; 2.  Hepatitis C; 
3.  degenerative joint disease of the spine; 4. chronic pain 
syndrome; and 5.  depression with anxiety.  

In November 1998, the veteran was afforded a hearing before a 
hearing officer at the St. Petersburg RO.  He testified that 
he did not have a diagnosis of hepatitis prior to entering 
service, and that he received treatment specifically for 
hepatitis while in service, at a surgical hospital in Chuli, 
South Vietnam, and thereafter, for a month of convalescence 
at Fort Gordon in Augusta, Georgia.  He also stated that he 
recalled nothing concerning hepatitis prior to service, and 
he did not have any jaundice prior to service.  According to 
the veteran, his first exposure and diagnosis with hepatitis 
had to be while he was serving on active duty in South 
Vietnam.  

The veteran testified that following this in-service 
treatment for hepatitis, he was released from the hospital in 
December 1970.  Thereafter, he remained on active duty until 
January 1972 with no additional treatment for that problem.  
According to the veteran, the secret behind the whole 
infection is that "you may not ever have any symptoms to it 
until after you've had it between 20 and 40 years."  He 
stated that he just happened to have some symptoms that he 
come in contact with that disappeared, and then they 
resurfaced 20 to 40 years later.  

The veteran stated that upon discharge, he did not seek 
treatment for hepatitis as they had not told him that it was 
a disease that never goes away.  He indicated that he noticed 
physical symptoms in 1991, and he was subsequently diagnosed 
with hepatitis at the VA hospital in Gainesville, where he 
had received all of his treatment for hepatitis.  He also 
reported a history of a heart catheterization in 1991, with 
his only prior blood transfusion being a complete transfusion 
in 1970 in Vietnam

At the time of his hearing, the veteran submitted several 
medical publications on the subject of Hepatitis C.  


Analysis

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1997), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

For certain disabilities, including cirrhosis, service 
connection is warranted if the disability is manifested to a 
compensable degree within one year following the veteran's 
period of active service, based on application of the 
provisions pertaining to service connection on a presumptive 
basis, as found in 38 C.F.R. § 3.309 (1998).  

Every veteran who served in a period of war shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1111 (West 1991 & Supp. 1998). 

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (1998).


Hepatitis

Having reviewed the record, the Board has concluded that 
service connection is not warranted for hepatitis.  The 
report of the April 1970 induction examination shows no 
findings or diagnoses relevant to hepatitis; however, the 
April 1970 report of medical history (taken on induction) 
shows a notation of "hepatitis--1969," which was prior to 
the veteran's period of active duty.  In addition, in 
statements on appeal, the veteran has asserted that he was 
treated for hepatitis prior to his induction into active 
military duty.  Thus, the evidence shows that hepatitis 
clearly and unmistakably pre-existed the veteran's period of 
active service, thereby rebutting the presumption of 
soundness on induction.  

As hepatitis pre-existed the period of active service, the 
appropriate issue for consideration at this time is whether 
hepatitis was aggravated by the veteran's period of active 
duty.  Service medical records indicate that while serving on 
active duty, the veteran was treated for "infectious 
hepatitis" for a period of approximately one month in 1970.  
This treatment was apparently representative of an acute 
episode of active hepatitis, as there is no further hepatitis 
treatment shown and the veteran completed an additional year 
of duty prior to his discharge.  At the time of separation, 
hepatitis was noted by history but there were no findings 
relevant to hepatitis on physical examination.  

Thus, while the evidence demonstrates that pre-existing 
hepatitis became symptomatic while the veteran was serving on 
active military duty, the evidence does not demonstrate that 
hepatitis worsened in severity or that there was an increase 
in a hepatitis disability during the period of active 
service.  According to the veteran's own testimony, he did 
not experience post-service symptoms of hepatitis until 1991, 
at which time he sought VA treatment.  

The veteran has contended that while "Hepatitis B" was 
manifested prior to service, his in-service treatment was for 
the initial manifestation of "Hepatitis C."  However, the 
record indicates that Hepatitis C was not diagnosed until 
many years after the veteran's discharge from active duty, 
and there is no available evidence, to include a medical 
opinion, which suggests that Hepatitis C was misdiagnosed in-
service as "infectious hepatitis."  As a layman, the 
appellant is not competent to offer opinions on medical 
causation and diagnosis and, moreover, the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).   

As noted, the evidence demonstrates that the veteran was 
treated for an acute episode of hepatitis during his active 
duty, and this hepatitis had apparently resolved at the time 
of separation as no associated symptoms were noted on 
discharge.  In addition, there is no evidence of a post-
service manifestation of hepatitis for many years after 
discharge.  For these reasons, the Board has determined that 
the preponderance of the evidence is against a finding that 
hepatitis, which pre-existed the period of active service, 
was aggravated therein.  




Cirrhosis

Having reviewed the record, the Board has concluded that 
service connection is not warranted for cirrhosis, which is 
one of the current diagnoses for the veteran's liver disease.  
Specifically, there is no record of treatment or diagnosis 
for cirrhosis either during the veteran's active duty or 
within one year following his discharge.  In addition, 
cirrhosis is not shown to have been diagnosed until 1995, at 
which time the veteran was documented to have cirrhosis with 
active hepatitis per liver biopsy.  There is no medical 
evidence which suggests that cirrhosis of the liver was 
manifested to a compensable degree within one year following 
the veteran's discharge, nor does the evidence indicate that 
cirrhosis was manifested during a period of over fifteen 
years following his discharge from service.  As such, the 
evidence does not suggest that there is an etiological 
relationship between the veteran's period of service and his 
diagnosis of cirrhosis.  Accordingly, the Board finds that 
the preponderance of the evidence weighs against a finding 
that cirrhosis was incurred during the veteran's period of 
active duty.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a finding that a 
liver disorder, to include hepatitis and cirrhosis, was 
either incurred in or aggravated by the veteran's period of 
active service.  Accordingly, the veteran's service 
connection claim is denied.  














ORDER

As a well grounded claim has not been presented, service 
connection is denied for hearing loss.  

Service connection is denied for a liver disorder, to include 
hepatitis and cirrhosis.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

